DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites, “a frictional-heat-value calculating unit that receives, as input, the rotating speed of the motor, a frictional torque of the transmission, and a coefficient of friction of the transmission and calculates, as output, a frictional heat value frictional torque of the transmission, and a coefficient of friction of the transmission” (emphasis added).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A life evaluating device that evaluates a life of a lubricant in a transmission that transmits power from a motor to a robot joint, the life evaluating device comprising: a motor-heat-value calculating unit that receives, as input, a current value of the motor and calculates, as output, a motor heat value based thereon; a frictional-heat-value calculating unit that receives, as input, the rotating speed of the motor, a frictional torque of the transmission, and a coefficient of friction of the transmission and calculates, as output, a frictional heat value in the transmission based thereon; a lubricant-temperature estimating unit that receives, as input, room temperature, the frictional heat value, and the motor heat value and estimates, as output, an estimated temperature of the lubricant based thereon; and a life estimating unit that receives, as input, the estimated temperature of the lubricant and estimates, as output, the estimated life of the lubricant based thereon.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts 
For example, steps of “receives, as input, a current value of the motor and calculates, as output, a motor heat value based thereon; receives, as input, the rotating speed of the motor, a frictional torque of the transmission, and a coefficient of friction of the transmission and calculates, as output, a frictional heat value in the transmission based thereon; receives, as input, room temperature, the frictional heat value, and the motor heat value and estimates, as output, an estimated temperature of the lubricant based thereon; receives, as input, the estimated temperature of the lubricant and estimates, as output, the estimated life of the lubricant based thereon” are treated by the Examiner as belonging to mathematical concept grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: lubricant, transmission, motor, robot joint, a motor-heat-value calculating unit, a frictional-heat-value calculating unit, a lubricant-temperature estimating unit, and a life estimating unit;
In Claim 3: an air-cooling-heat-dissipation-amount calculating unit;
In Claim 4: a residual-life calculating unit;
In Claim 5: a replacement-date calculating unit;
In Claim 7: a robot, motor, robot joint, transmission, and a control device.
The additional element in the preamble of “A life evaluating device that evaluates a life of a lubricant in a transmission that transmits power from a motor to a robot joint” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  The motor-heat-value calculating unit, frictional-heat-value calculating unit, lubricant-temperature estimating unit, life estimating unit, residual-life calculating unit and replacement-date calculating unit are generally recited processor parts and are not qualified as particular machines.  The control device (generic processor) is generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  However, such additional elements are well-understood, routine and conventional in the art as evidenced by Nozu et al. (US 2017/0023075) in view of Morimoto (US 2015/0019092) and Schwartz et al. (US 4,847,768); see details below).Thus, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2,6 and 8 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant's arguments filed September 16, 2021, with regard to the rejections under 35 USC 101 have been fully considered but they are not persuasive.
Applicant states that the rejections should be withdrawn in view of the amendments to the claims.  However, as detailed above, the amendments to the claims are not deemed sufficient to overcome the 35 USC 101 rejections.
Applicant's arguments with regard to the rejections under 35 USC 103 have been fully considered and are persuasive. 
Applicant argues, at pages 7-8 of the remarks, that the claims recite “lubricant-temperature estimating unit that receives, as input, a room temperature, the frictional heat value, and the motor heat value…” (emphasis added) Although not specifically argued by Applicant, the frictional heat value is calculated based on the rotating speed of the motor, a frictional torque of the transmission (or, as discussed above, a torque .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864